Citation Nr: 1105528	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-13 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, 
to include as secondary to the service-connected right knee 
disability.

2.  Entitlement to service connection for lumbosacral spine 
strain, to include as secondary to the service-connected right 
knee disability.  

3.  Entitlement to a rating higher than 30 percent for post-
operative partial meniscectomy of the right knee.

4.  Entitlement to an initial rating higher than 10 percent for 
right knee osteoarthritis.

5.  Entitlement to an initial rating higher than 10 percent for 
left knee strain.  

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from March 2007, December 2007, and April 2008, rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the benefits sought on appeal. 

The issues of entitlement to increased ratings right and left 
knee disabilities, and entitlement to TDIU are addressed in the 
REMAND portion of the decision below.  


FINDINGS OF FACT

1.  The Veteran does not have a current right ankle disorder.

2.  The Veteran's lumbosacral spine strain is causally or 
etiologically related to his service-connected right knee 
disability.  


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2010).

2.  Lumbosacral spine strain is proximately due to or the result 
of a service connected disease or injury.  38 U.S.C.A. §§ 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in December 2006; rating decisions in March 2007, December 
2007, and April 2008; a Statement of the Case in March 2008, and 
February 2009; and Supplemental Statements of the Case in 
November 2008, and August 2009.  Those documents discussed 
specific evidence, particular legal requirements applicable to 
the claims herein decided, evidence considered, pertinent laws 
and regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of the 
parties in obtaining the evidence.  The Board finds that any 
defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims by 
the RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the August 
2009 Supplemental Statement of the Case.  A Statement of the Case 
or Supplemental Statement of the Case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a Statement of the Case 
or Supplemental Statement of the Case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained medical examinations in relation to the claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303, 3.304.  Disability which is proximately due to 
or the result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2010).

Right Ankle Disorder

The Veteran claims that he developed a right ankle disorder in 
service, or as secondary to the service-connected right knee 
disability.  He specifically claims that he sprained his right 
ankle when his right knee gave way and caused him to fall.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

In statements and at the personal hearing, the Veteran reported 
problems walking and driving due to the right ankle.  He also 
complained of pain and stiffness of the ankle.  

Initially, the Board must assess the Veteran's competence and 
credibility to assert that a right ankle disorder was caused by 
service or the service-connected right knee disability.  A 
Veteran is competent to testify to factual matters of which he 
had first-hand knowledge.  Lay testimony is competent if it is 
limited to matters that the witness has actually observed and is 
within the realm of the personal knowledge of the witness.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994). 
38 C.F.R. § 3.159(a)(2) (2010).  Additionally, the Board finds 
that the Veteran is credible and competent to report that he 
experienced right ankle pain in service and as a result of the 
injuries incurred secondary to the right knee condition.  Layno 
v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In addition, lay witnesses may, in some circumstances, opine on 
questions of diagnosis and etiology.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical 
statement that "a valid medical opinion" was required to 
establish nexus, and that a layperson was "not competent" to 
provide testimony as to nexus because she was a layperson, 
conflicts with Jandreau).  However, in this case, testimony as to 
a right ankle disorder is an etiological question unlike 
testimony as to a separated shoulder, varicose veins, or flat 
feet, which are capable of direct observation.  See Jandreau, 492 
F.3d at 1376 (lay witness capable of diagnosing dislocated 
shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is 
competent to establish the presence of varicose veins); Woehlaert 
v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins 
or a dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 
(lay person competent to testify to pain and visible flatness of 
his feet).

While the Veteran is competent to testify to pain in his right 
ankle, he is not competent to opine as to the etiology of/render 
a medical diagnosis as to his right ankle.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis).  See also Clemons v. Shinseki, 23 Vet. App. 1, 
6 (2009) ("It is generally the province of medical professionals 
to diagnose or label a mental condition, not the claimant").

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for the right ankle.  Upon 
examination at separation from service in May 1986, the Veteran's 
ankle was clinically evaluated as normal.  Thus the service 
medical records lack the combination of manifestations sufficient 
to identify a right ankle disorder and sufficient observation to 
establish chronicity in service.  

The Veteran's post-service treatment records do not reveal any 
diagnosis of a right ankle disorder.  On VA examination in 
February 2007, the Veteran reported onset of a right ankle 
disorder in 2005 when his right knee locked up and he fell.  The 
ankle twisted and swelled up.  While the Veteran denied any 
locking, he complained of popping.  The Veteran complained of 
right ankle pain, particularly when driving.  He related flare-
ups in pain twice in the previous year.  The flare-up in pain 
lasted a week.  X-rays and physical examination of the ankle 
revealed no abnormalities.  The examiner diagnosed status post 
right ankle sprain with no residuals.  The examiner opined that 
the Veteran's right ankle condition was at least as likely as not 
due to the service-connected right knee disability.  The examiner 
explained that the Veteran's right knee gait imbalance and 
instability caused the Veteran to fall, and altered his normal 
body mechanics, which eventually resulted in a right ankle 
sprain.   

None of the medical evidence during the period on appeal has 
shown any type of disability of the right ankle.  The presence of 
a disability at the time of filing of a claim or during its 
pendency warrants a finding that the current disability 
requirement has been met, even if the disability resolves prior 
to the Board's adjudication of the claim.  McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).  While on VA examination the 
examiner found that the Veteran's right ankle was status post-
sprain, the examiner also noted no residual disability from the 
sprain.  As such, there is no competent evidence of a right ankle 
disorder since the Veteran filed his claim for service connection 
in December 2006.  To the extent that the Veteran has complained 
that his right ankle is painful, complaints of pain symptoms 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted. Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328 (1997) (compensation may only 
be awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of the claimed disability, there 
can be no valid claim).

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

Lumbosacral Spine Strain

The Veteran claims that his current lumbar spine disability was 
caused or aggravated by the service-connected right knee 
disability.  He specifically claims that he sprained his back, 
both in service and post-service discharge, when his right knee 
gave way and caused him to fall.  

The Veteran's service treatment records documented several 
incidents during which the Veteran was treated for his right 
knee, including for injuries incurred when his right knee gave 
way and he fell, but on those occasions symptoms related to the 
Veteran's back were not recorded.  In April 1986 the Veteran 
presented multiple complaints including low back pain.  He was 
treated for a cold.  Upon examination at separation from service 
in May 1986, the Veteran's back was clinically evaluated as 
normal and the Veteran denied a medical history of recurrent back 
pain.  Thus the service medical records lack the combination of 
manifestations sufficient to identify a lumbar spine disability 
and sufficient observation to establish chronicity in service as 
distinguished from merely isolated findings.  

VA treatment records show that in May 1993, the Veteran was 
treated for a back injury.  In June 1993 he reported recurrent 
episodes of severe low back pain since a back injury incurred in 
1985.  In July 1993, the Veteran reported a history of back pain 
since an injury in 1985, as well as a falling incident that 
occurred 6 weeks prior.  In August 1993, the Veteran complained 
of low back pain that began when his right knee gave out causing 
him to fall.  An August 1995 treatment note reflects that the 
Veteran was involved in a motor vehicle accident earlier that 
morning.  The clinician also noted a history of prior back 
problems.  More recently, in April 2008, the Veteran described an 
injury to his back in 1985 when his knee popped and caused him to 
fall injuring his back.

On VA examination in February 2007, the Veteran complained of 
recurrent back pain since 1993.  The examiner noted a history of 
back pain in 1993 after the Veteran twisted his back when his 
right knee gave way and caused him to collapse.  On examination, 
the examiner noted that the Veteran's gait was antalgic.  There 
was limitation of motion of the thoracolumbar spine.  X-rays of 
the spine revealed severe spondylosis at L4-5 and mild 
spondylosis at L5-S1, with partial sacralization of the L5.  
There were also large fractures at the anterior margins of the 
upper plates of both T12 and L5, suggesting prior flexion trauma, 
as well as mild degenerative disc disease in the lower lumbar 
spine.  The diagnosis was lumbosacral spine strain with limited 
motion.  The examiner opined that the Veteran's chronic 
lumbosacral spine strain was at least as likely as not due to the 
service-connected right knee disability.  The examiner noted that 
the Veteran had been walking with a limp for several years due to 
his right knee disability, which caused to fall and injured his 
back.  The examiner explained that the Veteran's right knee gait 
imbalance and instability altered his normal body mechanics and 
eventually resulted in chronic lumbosacral spine strain.   

The February 2007 VA examiner's opinion is of great probative 
value.  The opinion was rendered after a review of the claims 
file and an examination of the Veteran.  It is also consistent 
with the evidence of record and a rationale in support of the 
opinion was provided.  Based on the foregoing, the Board finds 
that the evidence supports the Veteran's claim of entitlement to 
service connection for a lumbar spine disability as secondary to 
his service-connected right knee condition.  For the foregoing 
reasons, the claim of entitlement to service connection for a 
lumbar spine disability is warranted on a secondary basis.  
38 C.F.R. § 3.310.  

The Board acknowledges that after the February 2007 VA examiner's 
opinion was made a part of the record, the RO caused the 
Veteran's claims folder to be returned to the VA examiner because 
records had been associated with the claims file that showed 
"prior accidents" and the RO requested that the examiner 
ascertain a baseline between back accidents and congenital 
conditions not due to the right knee disability, and further 
ascertain the level of back disability that could be attributed 
to the right knee.  

In response to the RO's request, the VA examiner in March 2007 
summarized the evidence of record, and rendered an addendum 
opinion stating that the back disability happened after military 
service and was not likely related to the right knee.  The 
examiner further opined that "without the reports, cannot say 
for sure that the back and the knee are associated without 
resorting to speculation."  

The Board observes that statements like this from doctors are, 
for all intents and purposes, inconclusive as to the origin of a 
disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar 
v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like this 
amount to "nonevidence," neither for nor against the claim, 
because service connection may not be based on speculation or 
remote possibility.  See generally Bloom v. West, 12 Vet. App. 
185 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  See also 38 C.F.R. § 
3.102 (when considering application of the benefit- of-the-doubt 
doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).

As the competent medical evidence of record etiologically links 
the Veteran's lumbar spine disability to the service-connected 
right knee disability, the Board finds that the evidence is at 
least in equipoise such that reasonable doubt may be resolved in 
favor of the Veteran, and service connection for the lumbar spine 
disability is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ankle disorder, to include as 
secondary to the service-connected right knee disability, is 
denied.

Service connection for lumbosacral spine strain as secondary to 
the service-connected right knee disability is granted.  


REMAND

Additional development is needed prior to further disposition of 
the claims.  VA has a duty to assist in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); 
Robinette v. Brown, 8 Vet. App. 76 (1995).

The Veteran was last afforded a VA examination for his right and 
left knee disabilities in March 2008.  When available evidence is 
too old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last examination is not unduly remote, he 
has asserted that his disability has recently worsened.  At the 
April 2010 hearing the Veteran reported that his knees had become 
increasingly painful and he was no longer able to walk more than 
15 minutes or propel himself from a chair while experiencing 
flare-ups of pain.  Additionally, evidence submitted since March 
2008, shows complaints of pain, along with consideration of 
additional treatment for another anterior cruciate ligament (ACL) 
tear, to include bone grafting, ACL repair and future total knee 
replacement.  

Because there may have been significant changes in the Veteran's 
right and left knee conditions, the Board finds that a new 
examination of the joints is needed to fully and fairly evaluate 
the Veteran's claims for increased ratings.  Allday v. Brown, 7 
Vet. App. 517 (1995) (where the record does not adequately reveal 
current state of disability, fulfillment of duty to assist 
requires a contemporaneous medical examination, particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since previous 
examination); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

With regards to the issue of entitlement to TDIU, The Board finds 
that the claim is intertwined with the issue of entitlement to 
service connection for a lumbar spine disability and the claims 
for increased ratings for right and left knee disabilities.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other). Having determined that the 
Veteran's claim of entitlement to service connection for a lumbar 
spine disability has been granted, the claim for TDIU must be 
considered de novo with consideration given to evidence regarding 
the Veteran's treatment for a lumbar spine disability along with 
other service-connected disabilities, to include the right and 
left knee conditions.  Thus, the Board remands the TDIU claim for 
additional adjudication.

Finally, the record indicates that the Veteran has applied for 
Social Security Administration (SSA) disability benefits.  VA has 
a duty to obtain SSA records when they may be relevant to a 
Veteran's claim. Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  As such, the RO should contact the SSA and obtain and 
associate with the claims file copies of the Veteran's records 
regarding SSA benefits, including the complete medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2) (2010).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should obtain from the SSA 
and associate with the claims file a copy 
of any decision issued regarding the 
Veteran's claim for Social Security 
disability benefits and the medical records 
relied upon in that decision.

2.  The Veteran should be afforded an 
examination of his knees to ascertain the 
severity and manifestations of his service-
connected disabilities.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's knees 
disability in detail.  In addition the 
examiner should specifically address the 
following:

a) Identify all orthopedic 
pathology related to the 
Veteran's right and left knees.

b) Discuss whether the Veteran 
has additional functional loss 
from his right and left knee 
disabilities, and describe any 
pain, weakened movement, excess 
movement, excess fatigability, or 
incoordination resulting from 
that service-connected right and 
left knees, as discussed in 38 
C.F.R. §§ 4.40, 4.45 (2010), and 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).

c) State whether any ankylosis 
(favorable or unfavorable) is 
present.

d) Specify whether the Veteran's 
right or left knee disability is 
manifested by genu recurvatum 
(acquired, traumatic, with 
weakness and insecurity in 
weight-bearing objectively 
demonstrated), or by malunion of 
the tibia or fibula, or nonunion 
of those bones, with loose 
motion, requiring a brace.

e) State whether the right or 
left knee shows recurrent 
subluxation or lateral 
instability, and whether any such 
subluxation or lateral 
instability is slight, moderate, 
or severe.

f) Discuss how the Veteran's 
right and left knee disabilities, 
along with the service-connected 
chronic lumbosacral spine strain, 
impact his activities of daily 
living, including his ability to 
obtain and maintain employment.  
38 C.F.R. § 4.10 (2010).

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


